OPINION — AG — ** SAFETY RESPONSIBILITY ACT — CARRIERS — POLICIES ** (1) YOU, AS STATE INSURANCE COMMISSIONER, SHORTLY AFTER THE EFFECTIVE DATE OF THE " SAFETY RESPONSIBILITY ACT ", TO AUTHORIZE YOU TO PRESCRIBE AND APPROVE WHAT NOW APPEARS IN SECT. 8 OF THE OKLAHOMA MOTOR VEHICLE ASSIGNED RISK PLAN WITHOUT INCLUDING WHEREIN THE RECOMMENDED PROVISIONS QUOTED. (2) YOUR SAID CONSTRUCTION OF SECT. 35 (LIABILITY POLICIES) WAS EVIDENTLY APPROVED AND ACQUIESCED IN BY THE RECENT LEGISLATURE. CITE: 47 O.S. 535 [47-535] (LICENSE, DRIVER LICENSE, INSURANCE, CARRY, BONDING COMPANY, LIABILITY INSURANCE FOR DRIVER) (FRED HANSEN)